On Rehearing.
[Department Two. April 5, 1921.]
Per Curiam.
— On petition for rehearing filed by respondent in this case, issue was taken with the determination in the decision made herein, that the five notes aggregating $125, which were transferred to *166Babbitt after tbeir maturity, made Babbitt a bona fide holder for value, without notice; insisting that Babbitt could not have been a bona fide bolder in view of tbe fact that they were all transferred subsequently to tbe date of service of tbe writ of garnishment upon Frazier, tbe maker of the notes. Bespondent demands that a rehearing be granted or tbe judgment modified as to tbe five notes transferred as being due at tbe time of tbeir transfer to Babbitt.
Answering tbe petition for rehearing or for modification, appellant says that be has always been willing to concede, and does concede, that whatever rights respondent acquired by bis writ of garnishment against Frazier would not reach tbe past due notes for $125. Appellant offers that tbe decision herein filed January 19, 1921, be modified as follows:
After tbe clause reading, “There cab be no question but that Babbitt became, before tbe writ of garnishment against appellant, a bona fide bolder for value, without notice, of tbe notes,” adding thereto tbe following clause: “except as to tbe $125 of past due notes, of which be became tbe owner subject to tbe lien of tbe writ of garnishment.”
This modification is adopted by tbe court, and tbe opinion will be modified accordingly, so as to read as follows:
“With these sections of tbe statute in view, and it being indisputably established that Babbitt received tbe notes without any notice of infirmity in them or defect in tbe title of Coad, or knowledge of such facts that bis action in taking them amounted to bad faith, and tbe statute that an antecedent or pre-existing debt constitutes value, there can be no question but that Babbitt became, before tbe writ of garnishment against appellant, a bona fide bolder for value, without notice, of tbe notes, except- as to tbe $125 of past due notes of *167which he became the owner subject to the lien of the writ of garnishment against Frazier.”
In all other respects, the petition for rehearing is denied.